Citation Nr: 0809133	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  07-00 596	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance and/or housebound status.
 

ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1949 to 
September 1952.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied the benefit sought on 
appeal.  In April 2007, the Board granted the veteran's 
motion for advancement of his appeal on the Board's docket.  
The Board remanded the case to the RO for further development 
in April 2007.  The RO, via the Appeals Management Center, 
has certified this appeal to the Board.


FINDING OF FACT

On March 6, 2008 the Board was notified by the Department of 
Veterans Affairs (VA) Regional Office, Cleveland, Ohio, that 
the appellant died in January 2008.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.




		
S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


